VILLANTI, Judge.
In this eminent domain proceeding, appellants, Bay III, Inc., a Florida corporation, Robert J. Gordon a/k/a Robert Gordon, Crawley Corporation, a Florida corporation, and Betty M. Gordon, as successor trustee under Trust Agreement dated December 30, 1971, challenge the trial court’s denial of their motion for attorney’s fees incurred during posttrial proceedings to recover the costs of their experts pursuant to section 73.091(1), Florida Statutes (2001). For the reasons expressed in our recent opinion in Enterprising Professional Investment Corp. v. Department of Transportation, 29 Fla. L. Weekly D555, — So.2d -, 2004 WL 401573 (Fla. 2d DCA Mar.5, 2004), we reverse the order denying attorney’s fees and remand for further proceedings consistent with that opinion.1 See also Robbins v. Dep’t of Transp., 874 So.2d 615, 2004 WL 573932 (Fla. 2d DCA Mar.24, 2004).
Reversed and remanded.
WHATLEY and SILBERMAN, JJ., Concur.

. We note that, at oral argument, the Department of Transportation attempted to distinguish the facts in this case from those in Enterprising Professional Investment Corp. We perceive no material difference sufficient to convince us that we should not follow Enterprising Professional Investment Corp. in this case.